United States Court of Appeals
                         FOR THE EIGHTH CIRCUIT
                                  ___________

                                  No. 00-1819
                                  ___________

Spirit Lake Tribe, formerly known as    *
Devils Lake Sioux Tribe,                *
                                        *
             Appellant,                 *
                                        *
       v.                               *
                                        *
State of North Dakota, Garrison         *
Diversion Conservancy District,         * Appeal from the United States
United States of America, 101 Ranch, * District Court for the
a North Dakota Partnership,             * District of North Dakota
Ruth Ward, Ralph Ward,                  *
Steve A. Ward, Imogene Christensen, * [TO BE PUBLISHED]
Claire Engelhardt, Carlyle Brye,        *
Arnold Yri, Vernyll Yri,                *
Reginal Herman, Eileen Herman,          *
Clifford M. Johnson, Melvin Diehl,      *
Dustin King, Estate of Mabel Solheim, *
Estate of Minnie Johnston, Francis P.   *
Schneider, Gloria Schneider,            *
                                        *
             Appellees.                 *
                                   ___________

                            Submitted: May 24, 2001

                                 Filed: August 17, 2001
                                  ___________

Before BYE, BRIGHT, and MAGILL, Circuit Judges.
                            ___________
BYE, Circuit Judge.

        Devils Lake is a large, freshwater lake in northeastern North Dakota. The lake
has no natural outlets, so its water level and size fluctuate considerably in response to
changing climatic conditions. In the recent past, increased rainfall has slowly raised
the water level and expanded the shores of the lake. The incremental expansion has
swallowed whole towns, farms, and roads producing breathtaking results. The
significant hydrological phenomenon at Devils Lake forms the backdrop for an equally
momentous legal event—a long-simmering dispute concerning ownership of the lake
itself.

        The Spirit Lake Tribe resides on land that abuts the lake. The Tribe contends
that an 1867 treaty gave it title to the lakebed, to be held in trust by the federal
government. The Tribe filed the present lawsuit in 1986 seeking to declare its rights
to the lake, to enjoin multiple defendants from using the lake, and to recover damages
for various wrongful uses of the lake. The district court granted summary judgment in
favor of all defendants, and the Tribe instituted the present appeal. We affirm the
judgment of the district court with one exception. We vacate the portion of the
summary judgment pertaining to the federal government, and remand the action to the
district court to dismiss the government for lack of subject matter jurisdiction.

                                            I

      We recounted the factual underpinnings of this action in an earlier appeal.
Devils Lake Sioux Tribe v. State of N.D., 917 F.2d 1049, 1050-51 (8th Cir. 1990)
(Devils Lake II). A brief overview of the facts at this juncture will serve to frame our
discussion.

     In an 1867 treaty, ancestors of the modern-day Tribe received vast lands in the
Dakotas and Minnesota as a reward for their loyalty to the government during the Sioux

                                          -2-
Uprising of 1862. Article IV of that treaty established the Fort Totten Reservation for
the use of the Tribe.

      Article IV described the northern boundary of the Reservation as follows:
“Beginning at the most easterly point of Devil’s Lake; thence along the waters of said
Lake to the most westerly point of the same . . . .” The phrase “thence along the
waters” has been interpreted by various parties (at various points in time) to refer to the
northern shore of the lake, the southern shore of the lake, and even a variety of lines
drawn across the middle of Devils Lake. The proper interpretation is critical. For
example, if the boundary is the northern shore, then the Reservation includes Devils
Lake. Conversely, if the southern shore forms the boundary, then the lake lies outside
the Reservation. See Devils Lake II, 917 F.2d at 1051.

        On June 9, 1986, the Tribe filed this action to quiet title to Devils Lake. The
Tribe named the federal government, the State of North Dakota, the Garrison Division
Conservancy District (an arm of the State), and numerous private landowners as
defendants. The Tribe contends that the 1867 treaty established the northern shore of
Devils Lake as the northern boundary of its reservation, and that the government has
held title to Devils Lake in trust for the Tribe for more than a century. At worst, the
Tribe argues, the 1867 treaty is ambiguous. The Tribe points out that courts
traditionally resolve ambiguities in treaties in favor of Indian tribes. Under either
approach, the Tribe asserts entitlement to Devils Lake.

       The federal government disputes the Tribe’s claim to the lake. The government
claims that Devils Lake was not included in the 1867 treaty that formed the reservation.
The government asserts that it continued to hold title to Devils Lake until 1889, when
it conveyed the lake to the State of North Dakota at its statehood under the “equal
footing” doctrine. See Shively v. Bowlby, 152 U.S. 1, 49-50 (1894) (explaining that
the government cedes navigable waterways to States when they join the Union).
According to the government, the State held complete title to Devils Lake until 1971.

                                           -3-
In 1971, the State quitclaimed title to a portion of the lake to the government to permit
construction of a massive public works project called the Garrison Diversion Unit.

       In 1989, the district court granted the federal government’s motion for summary
judgment. Devils Lake Sioux Tribe v. State of N.D., 714 F. Supp. 1019 (D.N.D. 1989)
(Devils Lake I). The district court held that the Tribe had already resolved its claim to
Devils Lake as part of a 1977 Indian Claims Commission (ICC) settlement. Id. at
1022-26. The Tribe appealed, and we reversed the district court’s decision. Devils
Lake II, 917 F.2d at 1056-57. We discerned factual disputes regarding the precise
issues resolved in the 1977 ICC proceeding, and held that “[t]he record does not
support a summary judgment on a theory that the 1977 settlement disposes of the
Tribe’s alleged rights. . . . [T]his issue requires further development on the merits.” Id.
at 1056.

        The parties returned to the district court. They spent several years attempting
to settle the case, but settlement talks failed to bear fruit. In 1998, the parties revived
their case before the district court. After revival, court and counsel agreed to bifurcate
proceedings. In the first phase, the federal government and the State would raise
preliminary procedural and jurisdictional defenses. If the Tribe prevailed, the parties
would then try the case on the merits and resolve the question of ownership.

       The district court entertained the defendants’ motions for summary judgment on
the phase-one preliminary questions and heard extended argument. On January 24,
2000, the court issued a 17-page opinion granting summary judgment. The court held
that the Tribe’s suit against the federal government was time-barred. In addition, the
court held that “issue preclusion”1 prevented the Tribe from litigating the ownership of


      1
        It appears that the district court intended claim preclusion to serve as the basis
for its conclusion. See New Hampshire v. Maine, 121 S. Ct. 1808, 1814 (2001)
(distinguishing claim preclusion and issue preclusion).

                                           -4-
Devils Lake because the Tribe could have raised that issue (but did not) in a 1951 ICC
suit. After dismissing the federal government, the court determined that the government
was an indispensable party to the proceedings, and that the Tribe’s suit against the
State and the other defendants could not continue absent the government. See Fed. R.
Civ. P. 19(b). Accordingly, the court entered a final judgment adverse to the Tribe.

                                            II

       The Quiet Title Act of 1972 (QTA), Pub. L. No. 92-562, 86 Stat. 1176,
authorizes lawsuits against the federal government “to adjudicate a disputed title to real
property in which the United States claims an interest.” 28 U.S.C. § 2409a(a).
“Congress intended the QTA to provide the exclusive means by which adverse
claimants could challenge the United States’ title to real property.” Block v. North
Dakota ex rel. Bd. of Univ. & Sch. Lands, 461 U.S. 273, 286 (1983) (Block I). The
Supreme Court has held that the QTA provides the only basis for an Indian plaintiff’s
quiet title action against the federal government. United States v. Mottaz, 476 U.S.
834, 841-44 (1986).

       The Tribe’s suit against the federal government relies upon the QTA. We
conclude, however, that QTA relief is not available because the Tribe failed to comply
with the pertinent statute of limitations.

                                            A

       The QTA contains a generous 12-year statute of limitations, which provides that
an “action shall be deemed to have accrued on the date the plaintiff or his predecessor
in interest knew or should have known of the claim of the United States.” 28 U.S.C.
§ 2409a(g). Because the QTA waives the government’s sovereign immunity from suit,
Block I, 461 U.S. at 280, a plaintiff must comply with the limitations period to
effectuate that waiver. Hence the QTA statute of limitations acts as a jurisdictional bar

                                           -5-
unlike most statutes of limitations, which are affirmative defenses. See State of N.D.
ex rel. Bd. of Univ. & Sch. Lands v. Block, 789 F.2d 1308, 1310 (8th Cir. 1986)
(Block II).

       The 12-year limitations period begins when a plaintiff knows or should know
of the government’s adverse land claim. 28 U.S.C. § 2409a(g). This standard does not
require the government to provide explicit notice of its claim. The government’s claim
need not be “clear and unambiguous.” Block II, 789 F.2d at 1313. “Knowledge of the
claim’s full contours is not required. All that is necessary is a reasonable awareness
that the Government claims some interest adverse to the plaintiff’s.” Id. (quoting
Knapp v. United States, 636 F.2d 279, 283 (10th Cir. 1980)).

       Further, the government’s interest “need not amount to full legal title . . . . As
long as the interest claimed is a ‘cloud on title,’ or a reasonable claim with a substantial
basis, it constitutes a ‘claim’ for purposes of triggering the twelve-year statute of
limitations.” Richmond, Fredericksburg & Potomac R.R. Co. v. United States, 945
F.2d 765, 769 (4th Cir. 1991). Even invalid government claims trigger the QTA
limitations period. See id. Simply put, the limitations period is triggered when a
landowner has reason to know that the government claims some type of adverse interest
in that land. See Patterson v. Buffalo Nat’l River, 76 F.3d 221, 224 (8th Cir. 1996).

                                             B

      The government argues that the Tribe “knew or should have known” of its claim
to Devils Lake by at least July 7, 1971.2 On that date, the federal government acquired
more than 62,000 acres of the lake from the State. The State deeded this sizeable
chunk of Devils Lake to the government via quitclaim deed to assist the government in


       2
       The government also contends that a series of late 19th and early 20th century
events notified the Tribe of its claim. We need not address that contention.

                                            -6-
building the Garrison Diversion Project. The Project was managed by the federal
Bureau of Reclamation, and was designed to divert water from the Missouri River to
irrigate arid lands, and stock municipal water supplies, in central and eastern North
Dakota.

        The government’s 1971 land acquisition was widely reported by local media
outlets, such as the Devils Lake Journal and the Benton County Farmers Press, and
by larger organizations as well. The Tribe apparently knew of the government’s land
acquisition because a 1970 tribal resolution expressed concern about land ownership
in view of “the coming Garrison Diversion Project.” State App. 23-24. The Project
itself was the single most important, visible public works project in North Dakota in the
last half of the 20th century. The Tribe could hardly have turned a blind eye to its
major details. See generally In re Garrison Diversion Conservancy Dist., 144 N.W.2d
82, 88 (N.D. 1966) (describing newspaper coverage of public hearings held in major
cities in eastern North Dakota to discuss the contract and deed between the State and
the government). Thus we have little doubt that the Tribe was aware of the Garrison
Diversion Project generally, and the government’s acquisition of a portion of the lake
specifically.

       Even if the Tribe did not actually know that the government acquired title to a
portion of the lake in 1971, the Tribe certainly should have known. As a matter of law,
a quitclaim deed disgorging title to the United States places a landowner on notice and
triggers the QTA statute of limitations. State of Cal. ex rel. State Land Comm’n v.
Yuba Goldfields, Inc., 752 F.2d 393, 397 (9th Cir. 1985). The quitclaim deed, coupled
with evidence that the Tribe likely knew about the extent of the Garrison Diversion
Project, convinces us that, in 1971, the Tribe “knew or should have known,” 28 U.S.C.
§ 2409a(g), that the government claimed Devils Lake.

      Because the Tribe learned of the federal government’s claim to Devils Lake in
1971, the Tribe was required to file a QTA suit by 1983 to preserve the government’s

                                          -7-
waiver of sovereign immunity. The Tribe actually filed its complaint in this action in
June 1986, so the action is ostensibly barred by the 12-year statute of limitations.

                                              C

       In an effort to forestall the operation of the statute of limitations, the Tribe raises
three counter-arguments. We discuss each in turn.

                                              1

       Assuming that its QTA claim accrued in 1971, the Tribe contends that the
government abandoned its claim to Devils Lake in 1976. The Tribe believes that the
government later reversed course in 1981, when it reasserted its prior interest in the
lake. The Tribe says that the government’s 1981 claim was a new claim, which set in
motion a new QTA statute of limitations. Thus the Tribe argues that its 1986 lawsuit
is timely because the operative 12-year clock began in 1981.

        We have little disagreement with the Tribe’s presentation of the governing legal
framework. Like any private citizen or corporate entity, the government may abandon
its interest in land. If the government clearly and unequivocally abandons its interest,
a district court loses jurisdiction over a pending QTA action. See 28 U.S.C. §
2409a(e). We believe that the principle espoused in § 2409a(e) applies, by analogy,
to situations in which a plaintiff has not yet filed a QTA suit (though the limitations
period has been triggered by adverse government conduct). In those situations, the
government’s outright abandonment effectively removes the cloud on a plaintiff’s title
and extinguishes his obligation to file a quiet title action within 12 years. If the
government later reasserts an adverse claim, the reasserted claim is properly regarded
as a new claim and a new 12-year period begins in which a plaintiff may file his QTA
action against the government. See Michel v. United States, 65 F.3d 130, 132-33 (9th
Cir. 1995) (per curiam).

                                             -8-
        Applying these principles to the present case, the Tribe argues that a 1976
memorandum authored by Reid Peyton Chambers abandoned the government’s interest
in Devils Lake. Chambers served as the Associate Solicitor for the Division of Indian
Affairs within the Department of the Interior in 1976. The Tribe’s argument requires
us to review the circumstances that gave rise to Chambers’s memo in considerable
detail.

      As we have explained, see supra at 3, the State believes it acquired title to
Devils Lake at statehood, in 1889, under the equal footing doctrine. At some point in
the mid-1970s, the North Dakota Attorney General sought to establish the exact
amount of territory in Devils Lake that the State had acquired in 1889. The North
Dakota Attorney General requested an opinion on the matter from the Interior
Department.

       The North Dakota Attorney General’s request was assigned to the Office of the
Solicitor. The Solicitor’s Office was (and still is) comprised of several divisions. Each
division bore responsibility for varying aspects of the Department’s broad mandate over
domestic matters. Cf. Federal Indian Law 263 (U.S. Gov’t Printing Office 1972). The
Solicitor apparently directed the North Dakota Attorney General’s request to a deputy
in charge of one of the divisions—the Associate Solicitor for the Division of Energy &
Resources.

       The Associate Solicitor for the Division of Energy & Resources recognized that
the North Dakota Attorney General’s request implicated significant questions of tribal
land ownership. Accordingly, he asked for assistance from his counterpart, Chambers,
who then served as the Associate Solicitor for the Division of Indian Affairs. On June
21, 1976, Chambers responded. He addressed a reply memorandum to the Associate
Solicitor for the Division of Energy & Resources in which he concluded that the State
did not acquire Devils Lake in 1889 under the equal footing doctrine. Chambers wrote,
“I am of the opinion that Devils Lake is . . . wholly within [the Reservation’s]

                                          -9-
boundaries and the United States holds title to the lakebed in trust for the Devils Lake
Sioux Tribe.” Tribe App. 74.

       The Tribe argues that Chambers’s view represented the position of the
government in 1976. To prove the point, the Tribe cites a 1981 memorandum from the
Solicitor of the Interior Department repudiating Chambers’s conclusion. The 1981
memo advises the Assistant Attorney General of the United States that Chambers’s
memo “should no longer be relied upon as stating the position of [the Interior
Department] on the ownership of the lakebed.” Tribe App. 222. In sum, the Tribe
posits that Chambers’s memo abandoned the government’s claim to Devils Lake.

      The Tribe’s argument suffers from six distinct flaws.

                                           a

         “In the first place, the Government cannot abandon property without
congressional authorization.” Warren v. United States, 234 F.3d 1331, 1338 (D.C. Cir.
2000) (rejecting a plaintiff’s QTA claim as time-barred) (citing Supreme Court
decisions). The Property Clause of the Constitution invests Congress with plenary
power to dispose of real property belonging to the United States. See U.S. Const. art.
IV, § 3, cl. 2. “Subordinate officers of the United States are without that power, save
only as it has been conferred upon them by Act of Congress or is to be implied from
other powers so granted.” Royal Indemnity Co. v. United States, 313 U.S. 289, 294-95
(1941) (citations omitted).

      It is undisputed that Congress never abandoned the government’s 1971 claim to
Devils Lake. Likewise, Associate Solicitor Chambers was a “subordinate officer,” who
lacked Congressional authorization to abandon a government land claim. See Op. Sol.
M-35028, 60 I.D. 142, 147 (Mar. 4, 1948) (concluding that the Associate Solicitor for
the Division of Indian Affairs “is not an ‘Officer of the United States’ in the

                                         -10-
Constitutional sense (Art. II, Sec. 2, Cl. 2), because he is not appointed through the
procedure of nomination by the President and confirmation by the Senate.”).

       Our review of Interior Department policy confirms that Chambers lacked the
authority to bind the government. In 1976, the governing regulations of the Solicitor’s
Office strictly forbade Associate Solicitors from signing documents involving “legal
opinions of major importance.” Solicitor’s Regulation 1 § 1(a) (reproduced in Aff. of
Terrance C. Wiles, Feb. 12, 1988, Ex. G). Section 1(b) excluded Associate Solicitors
from conveying the government’s position “respecting legal questions” to persons
outside the Department of Interior without first receiving approval from either the
Solicitor or the Deputy Solicitor. Id. In addition, § 2(b)(2) of that same Regulation
required an Associate Solicitor to obtain the concurrence of another Associate Solicitor
when the matter in issue concerned two Divisions. See id.

       These three regulations manifest Chambers’s inability to declare unilaterally that
his 1976 view was the position of the government. On a question of significant legal
importance, such as the ownership of Devils Lake, Chambers had no authority to sign
off. In communications with persons outside the Department involving the
government’s position, Chambers needed the approval of the Solicitor or the Deputy
Solicitor. Nothing in the record demonstrates that the Solicitor or Deputy Solicitor ever
approved Chambers’s conclusions or conveyed them to persons outside the Interior
Department. Finally, Section 2(b)(2) applied to Chambers’s memo because it was
addressed to the Associate Solicitor for the Division of Energy & Resources, the
official who initially requested Chambers’s assistance. Chambers would have had to
coordinate his views with those of the Associate Solicitor for the Division of Energy
& Resources.

      The Tribe was almost surely aware of the limitations on Chambers’s authority.
Chambers left his government post and formed his own law firm at the close of the
Ford Administration. Remarkably, as a private attorney, Chambers discussed his 1976

                                          -11-
memo with representatives of the Tribe in Washington in February 1978. See Aff. of
Carl McKay ¶ 5 (Dec. 9, 1986) (McKay served as Chairman of the Tribe from 1976
to 1980). At the 1978 meeting, Chambers was accompanied by his law partner, Marvin
Sonosky. The two met with Tribal officials to discuss the meaning of the 1976 memo
less than two years after Chambers authored that memo.3 Because Chambers is an
accomplished attorney, we are confident that he understood the policies under which
he operated while working in the Solicitor’s office, and that he would have conveyed
the extent of his limited authority to Tribal leaders. Of primary importance, the Tribe
would have learned these facts well within the QTA’s 12-year statute of limitations.

    These points present insurmountable hurdles to the Tribe’s argument that
Chambers abandoned the government’s ownership of Devils Lake in 1976.

                                           b

       Even if we assume for the sake of the Tribe’s argument that Chambers possessed
the authority to bind the government, Chambers’s memo cannot be interpreted as an
exercise of that authority. Chambers did not act in a manner that suggested he was
establishing a position for the government, and thus we cannot accept the Tribe’s
conclusion that Chambers abandoned the government’s claim to Devils Lake in these
circumstances.

      In the main, federal agencies bind the government in two ways. Agencies
promulgate rules, subject to the notice-and-comment provisions of the Administrative
Procedure Act. Agencies also adjudicate individual controversies, usually taking
testimony and receiving evidence in the fashion of our courts. The Tribe has not



      3
      The Tribe retained Chambers’s law firm, and the firm eventually filed the 1986
complaint. The firm continued to represent the Tribe in this action until the late 1990s.

                                          -12-
attempted to argue that Chambers’s memo was tantamount to agency rule-making or
adjudication, nor could it reasonably maintain that position.

       Aside from making rules and adjudicating cases, federal agencies also issue an
array of informal advice in opinion letters, manuals, enforcement guidelines, and so
forth. Unlike rules and adjudications, however, these informal agency pronouncements
“lack the force of law.” Christensen v. Harris County, 529 U.S. 576, 587 (2000).
Thus, even if Chambers’s memo were likened to an opinion letter, the memo would not
be law. In other words, the 1976 memo did not bind the government, nor establish the
government’s position, as to the ownership of Devils Lake.

        Even if these types of informal agency pronouncements had legal force, the
foregoing comparison between Chambers’s memo and an informal opinion letter fails.
The Office of the Solicitor (within the Interior Department) regularly issues opinion
letters that are routinely published in the Federal Register. Chambers’s memo bears
no resemblance to such an opinion letter. Chambers’s memo has not been published;
indeed, his 1976 memo was never formally issued to the parties whose land rights are
affected by its conclusions. Viewed on its own terms, Chambers’s memo does not
purport to establish a position binding the government. Chambers phrased his
conclusion that the Tribe owned the lake as if it were his personal opinion, not the
government’s position. Had Chambers intended to expound the position of the
government, he would likely have said so, rather than phrasing his conclusions in the
fashion of a personal opinion. These factors strongly suggest that Chambers’s memo
is undeserving of consideration as informal agency action.4




      4
        We have cause to doubt that Chambers was well informed about the Devils
Lake ownership controversy. It is remarkable that his memo—written just five years
after the government purported to acquire a portion of the lake from the State—fails to
mention, or even recognize the existence of, the 1971 quitclaim deed.

                                         -13-
       Because Chambers’s memo was neither formal nor informal agency action (in
the senses we have described above), we conclude that Chambers’s memo could not
have established the government’s position in 1976. Our conclusion comports with
common sense: intra-office memoranda do not bind the government. Cf. Aulston v.
United States, 915 F.2d 584, 595 & n.16 (10th Cir. 1990) (disregarding internal
memoranda in determining the position of the Interior Department). Chambers’s 1976
memo quite simply lacked the legal force necessary to abandon the federal
government’s prior claim to Devils Lake. Cf., e.g., Serono Labs., Inc. v. Shalala, 158
F.3d 1313, 1320-21 & n.2 (D.C. Cir. 1998) (“the views of FDA staff do not bind the
agency’s final decisionmaker”).

                                           c

       Irrespective of Chambers’s authority to make government policy, the government
never adopted Chambers’s views. The record in the present case does not reveal what
use, if any, the Associate Solicitor for the Division of Energy & Resources made of
Chambers’s memo. Nor does the record disclose whether the Associate Solicitor for
the Division of Energy & Resources even agreed with Chambers’s views, or forwarded
Chambers’s conclusions to superiors in the Interior Department, or to the North Dakota
Attorney General. The government never formally transmitted Chambers’s memo to
the Tribe, though the Tribe later obtained a copy through other channels. In short, the
evidence in this case suggests that the government never took an affirmative act
consistent with the conclusions in Chambers’s memo.

       Just as the dog’s failure to bark revealed to Sherlock Holmes that there had never
been a midnight intruder, see Arthur Conan Doyle, The Adventure of Silver Blaze, The
Strand Magazine, December 1892, at 656-57, the government’s failure to act
emasculates the Tribe’s argument that Chambers’s memo had legal force. At oral
argument, counsel for the government explained that the government would have
notified the State of its change in legal position if it had agreed with Chambers’s

                                          -14-
conclusions. As part of their agreement, the State and the government adopted an
accounting procedure by which to compensate the government in the event the Tribe
was later deemed to own the lake. Under the terms of that procedure, the government
would be entitled to seek compensation from the State for “losing” the portion of
Devils Lake it believed it had acquired in 1971. See Supp. Agreement Between The
United States and the Garrison Diversion Conservancy Dist., attached as exhibit to
Decl. of Darrell Krull (Oct. 20, 1986); cf. Devils Lake II, 917 F.2d at 1052 n.5. It is
undisputed that the government never sought compensation from the State. We find
it highly implausible that the government would not have remedied its “loss” of Devils
Lake under the terms of its express agreement with the State. We therefore conclude,
like Holmes, that the government never changed its position, and never viewed
Chambers’s memo as abandoning its rights to Devils Lake.

                                          d

      The Tribe also raises the specter of the law-of-the-case doctrine, whose
application we reject.

       The Tribe contends that we have already determined that Chambers’s memo
represented the government’s position. In the first appeal of this action, in 1990, we
asserted without explanation that Chambers’s memo was an “opinion” that represented
the views of the Department of the Interior. Devils Lake II, 917 F.2d at 1052-53. Our
assertion in the 1990 opinion was, however, immaterial to the resolution of the only
issue presented in that appeal, which addressed the claim-preclusive effect of a 1977
ICC settlement. We are not obliged to accept our previous asseverations because the
law-of-the-case doctrine does not extend to a prior opinion’s recitation of facts not
material to the disposition of that appeal. See Dedham Water Co., Inc. v. Cumberland
Farms Dairy, Inc., 972 F.2d 453, 462-63 (1st Cir. 1992).

                                          e

                                         -15-
        The Tribe also seeks to establish the government’s abandonment of Devils Lake
in 1976 by reference to a 1981 memo. In 1981, the Solicitor’s Office of the
Department of the Interior informed the Justice Department that “the June 21, 1976
memorandum of the Associate Solicitor, Indian Affairs, should no longer be relied upon
as stating the position of this Department on the ownership of the lakebed.” Tribe App.
222. The Tribe ventures that the author’s use of the words “no longer” proves that,
between 1976 and 1981, Chambers’s memo had in fact been relied upon to state the
government’s position vis-a-vis Devils Lake.5 We disagree.

        As we have explained in considerable detail above, Chambers’s memo did not
abandon the government’s interest in Devils Lake. The Tribe is therefore left to argue
that, in repudiating the 1976 memo, the 1981 memo retroactively revived the force of
the 1976 memo. The Tribe says that the Solicitor’s 1981 memo somehow altered the
past, though it had never been reasonable to rely on Chambers’s memo in the first
place. The argument is plainly specious. The only reasonable interpretation of the
1981 memo is that the Solicitor sought to avoid any misunderstanding that Chambers’s
memo might have created because it reached a wider audience than the Solicitor’s
Regulations authorized. See Solicitor’s Regulation 1, supra, at 11.

       As concerns the 1981 memo, the Tribe is not entitled to the benefit of every
favorable inference because, strictly speaking, we are not reviewing the propriety of
summary judgment. Our present inquiry is directed at the historical facts undergirding
the exercise of the district court’s jurisdiction, in particular, whether the Tribe filed its
QTA action within the governing 12-year statute of limitations. As to that jurisdictional
inquiry, “no presumptive truthfulness attaches to the plaintiff’s allegations,” Osborn v.


       5
        The Tribe also relies on statements made by the government in the context of
unrelated litigation in 1980 and 1981. These statements equivocate about ownership
of the lake, and therefore cannot be interpreted to abandon the government’s interest.

                                            -16-
United States, 918 F.2d 724, 730 (8th Cir. 1990), and the Tribe, not the government,
bears the burden of establishing the existence of subject matter jurisdiction, see id. We
do not mean to suggest that we are presently engaged in fact-finding. The point is
simply that we need not accept the force of the Tribe’s less reasonable inference when
a more reasonable explanation is readily available.

                                            f

       Even if we credited all the Tribe’s arguments and inferences about the 1976 and
1981 memos, we could not conclude (as a legal matter) that the QTA statute of
limitations stopped. As we explained above, the QTA limitations period begins to
accrue when a plaintiff has reason to know of a cloud on his title. See Richmond, 945
F.2d at 769. The inescapable corollary to this principle is that the QTA limitations
period does not stop when government action simply compounds a pre-existing cloud
on title. Viewing the Tribe’s position charitably, the 1976 and 1981 memos did no
more than confirm the “1971 cloud” that already existed on the Tribe’s putative title
to Devils Lake.

       We therefore conclude that the government did not abandon its interest in Devils
Lake, nor concede the Tribe’s ownership thereof, in Chambers’s memorandum. The
Tribe’s reliance upon Chambers’s memo as a reflection of change in the government’s
position was wholly unreasonable and legally untenable. As a consequence, the Tribe’s
12-year QTA limitations period did not stop in 1976.

                                           2

     In its second counter-argument, the Tribe contends that the federal government
has made different claims to different portions of Devils Lake at different points in
time. The Tribe therefore urges us not to treat the lake as an indivisible whole, but
rather to apply multiple 12-year statutes of limitations to the respective portions of

                                          -17-
Devils Lake claimed at different times by the government. We rejected this very
argument in Block II, and we likewise reject it in this case as well.

       In Block II, we repudiated a tract-by-tract analysis of a QTA statute of
limitations issue. We determined that when ownership of a disputed property would
be resolved based on a single legal theory, notice of the government’s claim to one tract
constituted notice as to other tracts. “[T]he assertion by the United States of its claim
to the specific tracts put the state on constructive notice of the United States’ claim to
the remainder of the riverbed tracts.” Block II, 789 F.2d at 1314. We expressed our
view that “the district court’s refusal to extend the scope of the actual notice of the
United States’ claim to the specific tracts to constitute notice regarding its claim to all
of its riparian riverbed interests constituted too narrow a view of the reach of §
2409a[g].” Id. at 1313 (emphasis added).

       The Tribe’s complaint avers that the government holds title to all of Devils Lake
in trust for the Tribe: “This is an action brought by the Devils Lake Sioux Tribe . . . to
establish that it is the beneficial owner of the bed of Devils Lake.” Complaint ¶ 1. The
parties dicker over the proper interpretation of a single sentence in an 1867 treaty. But
all sides agree that this case presents the question of ownership of Devils Lake, not
ownership of discrete tracts of Devils Lake. Because a single legal dispute animates
this case, Block II disposes of the Tribe’s multiple-tract argument. Block II compels
the conclusion that notice to the Tribe in 1971 that the government acquired a sizeable
portion of Devils Lake via quitclaim deed constructively informed the Tribe of the
government’s adverse claim to the entire lake. 789 F.2d at 1313-14. We reject out of
hand the Tribe’s feeble efforts to distinguish Block II.

                                            3

      Finally, the Tribe compares the present title dispute to private trust law. The
Tribe argues that it lacked notice of the government’s adverse interest in Devils Lake

                                           -18-
in 1971 because it presumed that the government, as trustee, was acting in its best
interests. The Tribe relies heavily upon Loudner v. United States, in which we held
that an Indian beneficiary’s duty to discover claims against the government qua trustee
was “somewhat lessened,” or “diminished,” because the beneficiary was entitled to rely
upon the good faith and expertise of the government. 108 F.3d 896, 901 (8th Cir.
1997).

        Loudner did not involve a QTA claim, and, in our view, Loudner does not apply
to QTA suits. We must construe the QTA’s waiver of sovereign immunity strictly. See
Block I, 461 U.S. at 287. Obviously, the principle of strict construction applies with
full force to the elements of § 2409a(g), timeliness and accrual. We believe that a strict
construction of the QTA is largely at odds with Loudner’s rule that an Indian plaintiff
has a reduced responsibility to discover adverse government conduct. Furthermore, we
note that in Mottaz, a QTA action involving an Indian plaintiff, the Supreme Court
made no mention of, or allusion to, the sort of reduced responsibility rule the Tribe
advocates in the present case. 476 U.S. at 842-44. Because a strict reading of the
QTA would not entitle the Tribe to benefit from Loudner’s guidance, we find Loudner
to be an unreliable guide in this case.

                                            D

        We agree with the district court that the Tribe exceeded the QTA statute of
limitations. We part company with the district court only so far as the form of relief is
concerned. Facing a time-barred claim, the district court entered summary judgment
in favor of the government. We believe that the court’s entry of summary judgment
was improper because the QTA statute of limitations has a jurisdictional flavor. Plainly
put, a district court lacks power and authority to entertain a time-barred QTA suit. The
district court in this instance ought to have dismissed the government for lack of
jurisdiction, rather than entering judgment in the government’s favor.


                                          -19-
       Though we agree with the district court as to the ultimate resolution of the
Tribe’s claims against the government, we are obliged to vacate its judgment in part,
and to remand the matter so that the court may properly dismiss the claims against the
government for lack of jurisdiction.

        There is no small difference between a dismissal and a summary judgment in this
context. Under the terms of the district court’s final judgment, the Tribe’s claim to the
lake has been litigated and lost on the merits. The government would own Devils Lake.
By instructing the district court to dismiss the Tribe’s complaint for lack of jurisdiction,
however, the ownership of Devils Lake remains an open question. “A dismissal
pursuant to § 2409a[g] does not quiet title to the property in the United States. The title
dispute remains unresolved. Nothing prevents the claimant from continuing to assert
his title, in hope of inducing the United States to file its own quiet title suit, in which
the matter would finally be put to rest on the merits.” Block I, 461 U.S. at 291-92.
The present controversy must await future legislative, or perhaps judicial,
consideration.

                                            III

       We turn now to the Tribe’s remaining claims against the State and various
private parties who purport to own land along the shore of Devils Lake.

       Unlike its claim against the federal government, the Tribe’s remaining claims do
not falter for lack of jurisdiction. Section 1362 of Title 28 provides an independent
basis for federal jurisdiction over the Tribe’s claims against the State and private
landowners. That section provides that “[t]he district courts shall have original
jurisdiction of all civil actions, brought by any Indian tribe . . ., wherein the matter in
controversy arises under the Constitution, laws, or treaties of the United States.” 28
U.S.C. § 1362. We believe that the Tribe’s claims against the State and the private
landowners “arise under” federal law. The Tribe’s claims against the State derive from

                                           -20-
the interpretation of the 1867 treaty and the equal footing doctrine. The State believes
that it owns the portion of Devils Lake that it did not deed to the federal government
in 1971. The claims against the private landowners derive from federal land patents
that the government may, or may not, have been empowered to issue. Hence § 1362
establishes a jurisdictional foothold for the Tribe’s claims against the State and the
private landowners.

      The district court dismissed the Tribe’s claims against the State and the private
landowners after concluding that the federal government was an “indispensable” party
in whose absence the action should not be maintained. See Fed. R. Civ. P. 19(b).
Because the government was absent for jurisdictional reasons, the court dismissed the
Tribe’s suit due to its inability to join an indispensable party. See Fed. R. Civ. P.
12(h)(2).

        Rule 19(b) authorizes a district court to exercise its equitable powers to dismiss
an action if a party regarded as “indispensable” cannot be joined. “Whether a person
is ‘indispensable,’ that is, whether a particular lawsuit must be dismissed in the absence
of that person, can only be determined in the context of particular litigation.” Provident
Tradesmens Bank & Trust Co. v. Patterson, 390 U.S. 102, 118 (1968). We therefore
review a district court’s decision to dismiss an action for failure to join an indispensable
party under the highly deferential abuse-of-discretion standard. United States ex rel.
Steele v. Turn Key Gaming, Inc., 135 F.3d 1249, 1251 (8th Cir. 1998).

      The question posed in the present case is whether the government’s absence
would render a judgment infirm, defective, or unfairly prejudicial in some fashion. We
must emphasize, at the outset, that the federal government and the Tribe possess the
primary claims to Devils Lake in this litigation. Neither the State nor the private
landowners can be expected to articulate the government’s position on its behalf in its
absence, so the prejudice to the government is obvious. If the Tribe were to prevail,
and gain title to Devils Lake, the government’s claim would be extinguished before it

                                           -21-
had ever raised its arguments on the merits. Moreover, the district court could not
possibly craft an effective judgment in favor of the Tribe if the government would not
be bound by that judgment due to its non-joinder.

       Although a determination of indispensability in one case will seldom be
completely dispositive in another,6 our consideration of similar cases buttresses our
view that the district court properly dismissed the Tribe’s remaining claims. We note
in particular two cases involving similar land claims brought by Indians against the
federal government.

       In Manypenny v. United States, thirty-five enrolled members of the White Earth
Band of Chippewa sued the federal government (including the Department of Interior
and several of its employees), the State of Minnesota and its agents, three Minnesota
counties, and an array of private landowners seeking to quiet title to several properties.
948 F.2d 1057 (8th Cir. 1991). The district court dismissed the federal government
because it had not waived its sovereign immunity. The court also dismissed the State
after applying principles of Eleventh Amendment immunity. Finally, in the absence of
the federal government, the court dismissed the remaining counties and private
landowners under Rule 19(b). Id. at 1059. On appeal, we affirmed the district court’s
judgment that the members’ inability to join the federal government was fatal to the
maintenance of their quiet title action against other parties. Id. at 1067.


      6
        We reject the notion that the United States is an indispensable party to every
case involving a dispute over Indian lands. See Carlson v. Tulalip Tribes of Wash.,
510 F.2d 1337, 1339 (9th Cir. 1975) (noting that “the United States is a necessary party
to any action in which the relief sought might interfere with its obligation to protect
Indian lands against alienation.”). Disputes over Indian lands arise in many forms (and
can be initiated by many parties), and hence it is impossible to declare a per se rule that
deems the government’s joinder necessary in all such cases. See, e.g., Sokaogon
Chippewa Cmty. v. State of Wis., 879 F.2d 300, 304-305 (7th Cir. 1989); Puyallup
Indian Tribe v. Port of Tacoma, 717 F.2d 1251, 1254-55 & n.1 (9th Cir. 1983).

                                           -22-
        Another case presents a more striking analogy to the situation we face in the
present case. In Navajo Tribe of Indians v. State of N.M., the Navajo Tribe sued the
federal government, the State of New Mexico, and various private landowners seeking
to quiet title to thousands of acres allocated to the Navajo Tribe in a 1907 Executive
Order. 809 F.2d 1455, 1462 (10th Cir. 1987). A year after the Executive Order issued,
the President issued a superseding Executive Order that appeared to revoke the 1907
grant. The Navajo Tribe challenged the validity of the superseding Executive Order in
its 1982 lawsuit. The district court held that the federal government was immune from
suit because the Tribe’s claim fell within the exclusive jurisdiction of the ICC. The
court then determined that the government was an indispensable party to the Navajo
Tribe’s suit, and the court dismissed the remaining defendants under Rule 19(b). See
id. at 1471-73. On appeal, the Tenth Circuit affirmed, reasoning that the government
is an indispensable party when its own interest in land is plainly adverse to the interests
of an Indian tribe. Id. at 1473.

       Manypenny and Navajo Tribe illustrate that when the government claims an
interest in land that squarely conflicts with the interest of a Tribe, the government’s
presence in litigation is nearly always required to assure the proper and effective
adjudication of the dispute. We find that rationale to be persuasive in this case. As we
explained above, the government and the Spirit Lake Tribe have articulated competing
claims to Devils Lake. We therefore hold that the district court did not abuse its ample
discretion in dismissing the Tribe’s claims against the State and various private
landowners due to its inability to join the federal government.

                                            IV

      For the reasons expressed above, we vacate the portion of the district court’s
judgment resolving the Tribe’s claim against the United States. We remand the matter
to enable the district court to dismiss the government as a defendant for lack of subject
matter jurisdiction. In all other respects, we affirm the judgment of the district court.

                                           -23-
BRIGHT, Circuit Judge, dissenting.

       This case has been in litigation for fifteen years. In 1989, the district court
rejected the Tribe's claims on the merits, ruling that the government had paid for the
lakebed. Devils Lake I, 714 F. Supp. 1019 (D.N.D. 1989). We reversed, ruling that
summary judgment was inappropriate since, as we stated, "The facts of the instant case
suggest that the parties may have deliberately excluded the lakebed from the 1977
settlement because they considered it part of the Reservation. Admitting such a
possibility, it would be counterintuitive to conclude as a matter of law that the parties
intended the 1977 settlement to prevent the Tribe from asserting a subsequent claim to
the lakebed." Devils Lake II, 917 F.2d 1049, 1056 (8th Cir. 1990). The opinions in
Devils Lake I and Devils Lake II assumed jurisdiction rested with the court to decide
the merits.

     Since that time, the parties negotiated but have failed to reach a settlement.
Now, after fifteen years, the majority, in effect, states that there is no decision here, and
the title of the Devils Lake lakebed remains in limbo. It tells the parties that the federal
courts will not decide the title dispute. To me, it is analogous to two boxers who have
fought for fifteen rounds only to hear the judges say "we decline to decide who wins
and we send the fighters to box in another ring."

      I respectfully dissent from the majority's opinion. The issue is when did the
Tribe know or when should it have known that the United States claimed the lakebed
of Devils Lake. In my view, the Tribe did not know and would not have known of the
government's adverse claim until 1981, when the official position of the United States
changed from its view that the Tribe owned the lakebed to a view of "no definite
position" on title to the lakebed.

      We commented on the official position of the United States in Devils Lake II,
917 F.2d 1049 (8th Cir. 1990). This court determined that in 1976 the Department of

                                            -24-
the Interior issued an opinion, authored by an Associate Solicitor for Indian Affairs
(Reid Peyton Chambers), which concluded that Devils Lake is wholly within the
Reservation boundaries and the United States holds title to the lakebed in trust for the
Tribe. Id. at 1052-53. The panel noted that the United States asserted this position in
subsequent litigation, but ultimately abandoned it. Id. at 1053 n.6. The panel
concluded that the government's opinion was communicated to the Tribe later in 1976,
but, in 1981, the government withdrew support from its 1976 opinion. Id. at 1054.

      Associate Solicitor Chambers' letter stated as follows:

      By Memorandum dated February 13, 1976, you requested my assistance
      in determining the status of the title to the bed of Devils Lake in North
      Dakota. . . . [T]he Attorney General [of North Dakota] also requested an
      opinion as to the location of the "lakeside boundary" of the Fort Totten
      Sioux Indian Reservation which, in the Attorney General's view, is
      located "on the shore of Devils Lake."

      I am of the opinion that Devils Lake is not adjacent to the Fort Totten
      Sioux Indian Reservation but wholly within its boundaries and the United
      States holds title to the lakebed in trust for the Devils Lake Sioux Tribe.

Tribe App. at 74.

       Therefore, the conveyance by the State of North Dakota in 1971was a
conveyance of whatever interest the State possessed in the lakebed. The State may
have thought it possessed title to the lakebed but title never had been confirmed to the
State. The 1971 quitclaim may have been a move to satisfy the paper requirements for
the Garrison Diversion Project, but binding the Tribe to it is another question
altogether.

     Subsequently, in a 1981 letter, the Department of the Interior advised the Land
and Natural Resources Division of the Department of Justice on the question of

                                         -25-
whether the State acquired the bed of West Bay, Devils Lake as an incident of
statehood. The Department saw

      no need to take a definitive position on the title to the entire lakebed at
      this time. If and when these issues arise in litigation of interest to the
      Tribe, they will be fully addressed by this Department. Meanwhile, the
      June 21, 1976 memorandum of the Associate Solicitor, Indian Affairs,
      should no longer be relied upon as stating the position of this Department
      on the ownership of the Lakebed.

Tribe App. at 222.

       The State's 1971 conveyance was not mentioned in the 1981 letter. Obviously,
the federal government placed no importance upon this conveyance by North Dakota
to the United States as shown by the utter lack of mention of the conveyance in the
official correspondence regarding ownership of the lakebed.

        In my judgment, upon review of these letters, it is clear the Tribe would not have
received a definitive answer from the United States as to ownership of the lakebed if
it had asked for direction in 1981. The United States did not know, nor had it
determined, ownership of the lakebed. As a result, applying the statute of limitations
at this late stage is wrong. In essence, the Tribe did not know and could not know of
an adverse claim to the lakebed by the United States, at any time prior to at least 1981
or later.



       My position is supported by the cases in the Ninth Circuit, Michel v. United
States, 65 F.3d 130 (9th Cir. 1995) (per curiam), and Schultz v. Department of Army,
886 F.2d 1157 (9th Cir. 1989), which treat analogous situations. The majority cites
Michel for the proposition that the governing legal framework for this case is that when
the government abandons its interest in land, a new twelve-year period begins in which

                                          -26-
a plaintiff may file a Quiet Title Act action against the government once the government
reasserts an adverse claim. See also Schultz, 886 F.2d at 1161 ("[i]f the government
has apparently abandoned any claim it once asserted, and then it reasserts a claim, the
later assertion is a new claim and the statute of limitations for an action based on that
claim accrues when it is asserted.") However, the majority's assumption that the United
States had property to abandon is misguided. The Tribe's "treaty or aboriginal title" to
the lakebed was conceded for purposes of the United States' summary judgment
motion, and the merits of that issue still have not yet been litigated. The majority does
not reach the Tribe's alternative theory that the Tribe retained aboriginal title to the
submerged lands, which cannot be extinguished without explicit action by Congress.
Oneida Indian Nation of N.Y. v. County of Oneida, 414 U.S. 661, 667-68 (1974).

       Applying the Ninth Circuit cases, the Department of Interior's 1981 letter
reasserts a new status of the lakebed because it indicated the status quo for the
government's view of the ownership of the lakebed had changed from conviction that
the Tribe owned it to saying that the government took no definitive position, i.e., it did
not know. The statute of limitations should have begun, at the earliest, in 1981 or later.
The record does not show prior to the lawsuit why or when the United States claimed
ownership of the lakebed. The issue is not abandonment of rights by the government,
or whether its 1976 position binds the government, about which the majority engages
in mere conjecture as there is simply no testimony in the record to support these
assumptions. The government was not giving anything up in its 1981 letter; rather, its
position was that it didn't know. The United States, at no time prior to 1981, made any
claim to the lakebed. Indeed, as we have observed, the United States recognized that
the Tribe could claim ownership.

       I reject a per se rule of nonjusticiability that fails to consider adequately the
Tribe's history of reliance on the government, as trustee, acting in its interests. Nor
would I give credence to the claim that, prior to 1971, the Tribe understood the adverse
character of the federal government's claim to Devils Lake.

                                          -27-
        An important question, as I see it, is whether there was any reason for the Tribe
not to rely on its trust relationship with the federal government, when the State of North
Dakota in 1971 quitclaimed more than 62,000 acres of the lake to the United States for
the Garrison Diversion Project, and when interpreting the government's 1976 and 1981
memos regarding the reservation boundaries.7 Further, it is well-documented that the
Tribe historically relied on the federal government to manage day-to-day Reservation
affairs, and the Tribe had a right to think that the government was not cheating it out
of ownership of the lakebed but would protect the Tribe's interests.

        Where does this leave us? The undisputed facts show the Tribe filed its lawsuit
in 1986, within twelve years of the government's "I don't know" pronouncement in 1981
that its 1976 memorandum "should no longer be relied upon as stating the position of
this Department on the ownership of the lakebed." Thus, the Tribe's lawsuit is timely.

       Unfortunately, as a result of the majority's conclusion that the court may properly
dismiss the claims against the government for lack of jurisdiction, the ownership of the
Devils Lake lakebed remains in limbo. The State of North Dakota, for example, stands
on uncertain ground now as to the parts of the lake it did not quitclaim to the United
States in 1971, and, in that respect, the district court abused its discretion in dismissing
all of the Tribe's claims against the State because the federal government is not an
indispensable party as to all parts.



       7
        The majority characterizes the dispute concerning ownership of the lakebed as
"long-simmering." To the contrary, I believe we should take judicial notice that
ownership of the lakebed was insignificant until recently, when the level of water rose
and Devils Lake became vastly more important for its recreational benefits. The
majority's unanchored interpretation of history ignores that all of this territory in what
is now North Dakota belonged to native peoples before the arrival of white settlers.
The majority implies that the Tribe's ancestors were getting more than they deserved
in the 1867 Treaty because they were beneficiaries of the government's largesse.

                                           -28-
       The majority substitutes a judgment of dismissal, based on conjecture and
ambiguity rather than on the merits, in place of this court's duty to provide the parties
their day in court. I respectfully dissent. Justice delayed is justice denied.

      A true copy.

             Attest:

                 CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                          -29-